COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00271-CR
                            NO. 02-14-00272-CR
                            NO. 02-14-00273-CR


GEMMA PEREZ                                                         APPELLANT

                                     V.

THE STATE OF TEXAS                                                        STATE


                                  ----------

         FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
            TRIAL COURT NOS. 1352364D, 1352837D, 1352838D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellant   Gemma    Perez   appeals      her   robbery-causing-bodily-injury

conviction in cause number 02-14-00271-CR and her aggravated-robbery

convictions in cause numbers 02-14-00272-CR and 02-14-00273-CR. See Tex.

Penal Code Ann. §§ 29.02–.03 (West 2011). Perez made open pleas of guilty to


     1
      See Tex. R. App. P. 47.4.
these offenses, and the trial court sentenced her to ten years’ confinement for the

robbery-causing-bodily-injury conviction and seven years’ confinement for each

aggravated-robbery conviction, to be served concurrently. See id. §§ 12.32–.33

(West 2011).

      Perez’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. 386
U.S. 738, 87 S. Ct. 1396 (1967). Perez had the opportunity to file a pro se brief

but has not done so.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
2
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.


                                                  /s/ Bonnie Sudderth
                                                  BONNIE SUDDERTH
                                                  JUSTICE

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 26, 2015




                                         3